Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 11/3/2022.
In the Instant Amendment, Claim(s) 1, 9 and 15-17 has/have been amended; Claim(s) 1 and 16 is/are independent claims. Claims 1-18 have been examined and are pending in this application.

Response to Arguments
The rejections of 9-15 under 35 U.S.C. 112(b) are withdrawn because of the amendment and the persuasive argument in the remarks (page 6).
The provisional rejections of claims 1-18 under 35 U.S.C. 101 are withdrawn because of the amendment. However, the claims are still having issues under nonstatutory double patenting as presented below.

Applicant's arguments filed 11/3/2022 have been fully considered but they are not persuasive.
The Applicant is arguing in the remarks (pages 6-8) that However, in contrast to amended claim 1, Lee does not teach that the pulling magnet 1216 is disposed in a triangle formed by virtual lines connecting the third ball bearings 1215 to each other while the lens barrel 1210 moves in the optical axis direction (Z-axis direction in Lee). In other words, as the lens barrel 1210 of Lee moves along the Z-axis direction, the pulling magnet 1216 is not maintained within a triangle formed by the third ball bearings 1215. Since Lee fails to teach the features recited in amended claim 1. 
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that the pulling magnet 1216 is fixed on the lens barrel 1210 and maintained within a triangle formed by the third ball bearings 1215 because the pulling magnet 1216 and the third ball bearings 1215 are maintained their respective positions on the lens barrel 1210 while the lens barrel 1210 is moving along the Z-axis direction. Thus, it is respectfully submitted that Lee does teach wherein the lens module is supported at three points by three ball members (1215’s) disposed between the lens module and the housing, and wherein the first magnetic member (1216) is disposed in the lens module such that the first magnetic member is disposed in a triangle formed by virtual lines connecting the three ball members to each other while the lens module moves in the optical axis direction (Figs. 6, 10).
In addition, arguments with respect to claim 1 are also applicable to claim 16 since claim 16 also recites similar features corresponding to claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/411,480 (reference application) in view of Lee et al (US 20200137274). This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, claim 1 of the reference application teaches everything as claimed in claim 1 except for “wherein the first magnetic member is disposed in the lens module such that the first magnetic member is disposed in a triangle formed by virtual lines connecting the three ball members to each other while the lens module moves in the optical axis direction”. However, in the same field of endeavor Lee teaches the features as presented in the 102 rejection below. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Lee in claim 1 of the reference application to have the features for properly supporting the lens module while allowing smooth movement yielding a predicted result.
Claims 2-15 are rejected based on claims 2-15 of the reference application.

Claims 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18 of copending Application No. 17/411,480 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instance Application
Reference Application
16. A camera module, comprising:
a housing;
a lens module configured to move back and forth in an optical axis direction with respect to the housing, in the housing;
a first magnetic member disposed in the lens module; and
a second magnetic member disposed in the housing and opposing the first magnetic member, wherein the lens module is attached to the housing in a first direction perpendicular to the optical axis by magnetic attraction force between the first magnetic member and the second magnetic member, and is supported in the first direction by a plurality of support points, and wherein the first magnetic member is disposed in a region formed by virtual lines connecting the plurality of support points to each other while the lens module moves in the optical axis direction, in a view in the first direction.
16. A camera module, comprising:
a housing;
a lens module configured to move back and forth in an optical axis direction with respect to the housing, in the housing;
a first magnetic member disposed in the lens module; and
a second magnetic member disposed in the housing and opposing the first magnetic member, wherein the lens module is attached to the housing in a first direction perpendicular to the optical axis by magnetic attraction force between the first magnetic member and the second magnetic member, and is supported in the first direction by three support points, and wherein the first magnetic member is disposed in a triangle formed by virtual lines connecting the three support points to each other while the lens module moves in the optical axis direction, in a view in the first direction.
17. The camera module of claim 16, wherein the lens module includes a first support structure extending in the optical axis direction, and a second support structure disposed opposite to the first support structure and extending in the optical axis direction, wherein two support points among the plurality of support points are disposed between the first support structure and the housing, and another support point among the plurality of support points is disposed between the second support structure and the housing, wherein the first support structure includes an extension portion protruding farther than the second support structure in the optical axis direction, and wherein one of the two support points disposed between the first support structure and the housing is disposed between the extension portion and the housing.
17. The camera module of claim 16, wherein the lens module includes a first support structure extending in the optical axis direction, and a second support structure disposed opposite to the first support structure and extending in the optical axis direction, wherein two support points among the three support points are disposed between the first support structure and the housing, and another support point among the three support points is disposed between the second support structure and the housing, wherein the first support structure includes an extension portion protruding farther than the second support structure in the optical axis direction, and wherein one of the two support points disposed between the first support structure and the housing is disposed between the extension portion and the housing.
18. The camera module of claim 17, wherein the lens module further includes a lens barrel including at least one lens, and a lens holder accommodating the lens barrel, and wherein the extension portion is a portion of the lens holder.
18. The camera module of claim 17, wherein the lens module further includes a lens barrel including at least one lens, and a lens holder accommodating the lens barrel, and wherein the extension portion is a portion of the lens holder.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-11, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 20200137274).
Regarding claim 1, Lee teaches A camera module (Figs. 2-4, 10), comprising:
a housing (Fig. 2);
a lens module (1210) configured to move in an optical axis direction in the housing (Figs. 6, 10);
a first magnetic member (1216) disposed in the lens module; and
a second magnetic member (1016) disposed to oppose the first magnetic member in the housing, wherein the lens module is attached to one surface of the housing by magnetic attraction force arising between the first magnetic member and the second magnetic member (Fig. 10), wherein the lens module is supported at three points by three ball members (1215’s) disposed between the lens module and the housing, and wherein the first magnetic member (1216) is disposed in the lens module such that the first magnetic member is disposed in a triangle formed by virtual lines connecting the three ball members to each other while the lens module moves in the optical axis direction (Figs. 6, 10).

Regarding claim 2, Lee teaches the camera module of claim 1, wherein a center of the first magnetic member is disposed in the triangle (Fig. 10).

Regarding claim 3, Lee teaches the camera module of claim 1, wherein the lens module includes guide grooves (1214’s) configured to guide the three ball members, respectively, in a direction parallel to the optical axis (Figs. 6, 10).

Regarding claim 4, Lee teaches the camera module of claim 1, wherein the lens module (Fig. 10; 1210) includes a first support structure (at the higher reference 1214) extending in the optical axis direction, and a second support structure (at the lower reference 1214) disposed opposite to the first support structure and extending in the optical axis direction, wherein two ball members among the three ball members are disposed between the first support structure and the housing, and another ball member among the three ball members is disposed between the second support structure and the housing, wherein the first support structure (at the higher reference 1214) includes an extension portion (at the higher reference 1215) protruding farther than the second support structure in the optical axis direction, and wherein one of the two ball members disposed between the first support structure and the housing is disposed between the extension portion and the housing (Fig. 10).

Regarding claim 5, Lee teaches the camera module of claim 4, wherein the first magnetic member is disposed more adjacent to the first support structure than the second support structure (Figs. 3, 10; paras. 0140, 0141).

Regarding claim 8, Lee teaches the camera module of claim 1, further comprising:
a magnet (1241a) disposed in the lens module (Figs. 4, 10);
a coil (1241b) opposing the magnet; and
a position sensor (1141c) disposed on an external side of the coil (Fig. 4; para. 0111).

Regarding claim 9, Lee teaches the camera module of claim 1, further comprising:
a first reflective member (1110) configured to convert a direction of light entering from outside to a direction toward the lens module (Figs. 2-4);
a rotational holder (1120) accommodating the first reflective member; and
a first driver (1143a-c, 1145a-b) configured to rotate the rotational holder about a first axis (OIS Y) perpendicular to the optical axis, wherein the first driver includes first magnets disposed in the rotational holder such that the first magnets (1143a, 1145a) oppose each other in a direction perpendicular to the first axis, and the first axis is disposed between the first magnets (Figs. 2-4, 6; paras. 0103-0107).

Regarding claim 10, Lee teaches the camera module of claim 9, wherein the first axis is perpendicular to the optical axis and is parallel to a surface perpendicular to a reflective surface of the first reflective member (Figs. 2-4).

Regarding claim 11, Lee teaches the camera module of claim 9, further comprising:
ball members (1133’s) arranged along the first axis and supporting rotation of the rotational holder (1120), wherein the rotational holder includes a supporting portion (at 1121) on which the ball members are seated, and an extension portion (at 1120) protruding from ends of the supporting portion in a direction parallel to the optical axis, and wherein at least a portion of the pair of first magnets is disposed in the extension portion (Figs. 3, 4).

Regarding claim 16, Lee teaches A camera module (Figs. 2-4, 10), comprising:
a housing (Fig. 2);
a lens module (1210) configured to move back and forth in an optical axis direction with respect to the housing, in the housing (Figs. 6, 10);
a first magnetic member (1216) disposed in the lens module; and
a second magnetic member (1016) disposed in the housing and opposing the first magnetic member, wherein the lens module (1210) is attached to the housing in a first direction perpendicular to the optical axis by magnetic attraction force between the first magnetic member (1216) and the second magnetic member (1016), and is supported in the first direction by a plurality of support points (1215’s), and wherein the first magnetic member is disposed in a region formed by virtual lines connecting the plurality of support points (1215’s) to each other while the lens module moves in the optical axis direction, in a view in the first direction (Figs. 6, 10).

Regarding claim 17, Lee teaches the camera module of claim 16, wherein the lens module (Fig. 10; 1210) includes a first support structure (at the higher reference 1214) extending in the optical axis direction, and a second support structure (at the lower reference 1214) disposed opposite to the first support structure and extending in the optical axis direction, wherein two support points among the plurality of support points are disposed between the first support structure and the housing, and another support point among the plurality of support points is disposed between the second support structure and the housing, wherein the first support structure includes an extension portion protruding farther than the second support structure in the optical axis direction, and wherein one of the two support points disposed between the first support structure and the housing is disposed between the extension portion and the housing (Fig. 10).

Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang (US 20210092264 A1).
Regarding claim 1, Kang teaches A camera module (Figs. 2, 9), comprising:
a housing (para. 0056);
a lens module (400/500) configured to move in an optical axis direction in the housing (Figs. 2, 9; paras. 0071-0074, 0107-0111);
a first magnetic member (4100) disposed in the lens module; and
a second magnetic member (4210) disposed to oppose the first magnetic member in the housing, wherein the lens module is attached to one surface of the housing by magnetic attraction force arising between the first magnetic member and the second magnetic member (Figs. 2, 9; paras. 0107-0111), wherein the lens module is supported at three points by three ball members (three of four balls 700’s) disposed between the lens module and the housing, and wherein the first magnetic member (4100) is disposed in the lens module such that the first magnetic member is disposed in a triangle formed by virtual lines connecting the three ball members to each other while the lens module moves in the optical axis direction (Figs. 2, 9; paras. 0071-0074, 0107-0111).

Regarding claim 16, Kang teaches A camera module (Figs. 2, 9), comprising:
a housing (para. 0056);
a lens module (400/500) configured to move back and forth in an optical axis direction with respect to the housing, in the housing (Figs. 2, 9; paras. 0071-0074, 0107-0111);
a first magnetic member (4100) disposed in the lens module; and
a second magnetic member (4210) disposed in the housing and opposing the first magnetic member, wherein the lens module (400/500) is attached to the housing in a first direction perpendicular to the optical axis by magnetic attraction force between the first magnetic member (4100) and the second magnetic member (4210), and is supported in the first direction by a plurality of support points (four support points of four balls 700’s), and wherein the first magnetic member is disposed in a region formed by virtual lines connecting the plurality of support points (a rectangle region formed by four support points of four balls 700’s) to each other while the lens module moves in the optical axis direction, in a view in the first direction (Figs. 2, 9; paras. 0071-0074, 0107-0111).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20200137274) in view of Sekimoto et al (US 20170235095 A1).
Regarding claim 6, Lee teaches everything as claimed in claim 4. In addition, Lee teaches wherein the extension portion is a portion of the lens holder (Fig. 10),
but fails to teach
wherein the lens module includes a lens barrel including at least one lens, and a lens holder accommodating the lens barrel.
However, in the same field of endeavor Sekimoto teaches
wherein the lens module includes a lens barrel including at least one lens, and a lens holder (4f, 4b) accommodating the lens barrel (15) (Figs. 2, 9; para. 0085).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Sekimoto in Lee to have wherein the lens module includes a lens barrel including at least one lens, and a lens holder accommodating the lens barrel for providing a separate lens barrel with the lens holder enabling adjustment with one another during assembling yielding a predicted result.

Regarding claim 7, the combination of Lee and Sekimoto teaches everything as claimed in claim 6. In addition, Sekimoto teaches wherein the lens barrel is symmetric with respect to a plane that includes the optical axis and is perpendicular to a direction in which the first and second support structures oppose each other (Figs. 2, 9, 11; para. 0085).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Sekimoto in the combination of Lee and Sekimoto to have wherein the lens barrel is symmetric with respect to a plane that includes the optical axis and is perpendicular to a direction in which the first and second support structures oppose each other for providing a lens barrel with a symmetric shape about the optical axis enabling easy shape of manufacturing yielding a predicted result.

Regarding claim 18, claim 18 reciting features corresponding to claim 6 is also rejected for the same reason presented in claim 6.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20200137274) in view of Jang (US 20220014653 A1).
Regarding claim 12, Lee teaches everything as claimed in claim 9, but fails to teach
further comprising: a second driver configured to rotate the rotational holder about a second axis perpendicular to both the optical axis and the first axis, wherein the second driver includes second magnets disposed in the rotational holder such that the second magnets oppose each other in a direction parallel to the second axis.
However, in the same field of endeavor Jang teaches
Claim 9:  further comprising: a first reflective member (232) configured to convert a direction of light entering from the outside to a direction toward the lens module; a rotational holder (222, 72MH1, 72MH2) accommodating the first reflective member; and a first driver configured to rotate the rotational holder about a first axis (y axis) perpendicular to the optical axis (z), wherein the first driver includes first magnets (72M2, 72M3) disposed in the rotational holder such that the first magnets oppose each other in a direction perpendicular to the first axis, and the first axis is disposed between the first magnets (Figs. 17, 20, 21, 24);
Claim 12: further comprising: a second driver configured to rotate the rotational holder (222, 72MH1, 72MH2) about a second axis (x axis) perpendicular to both the optical axis (z) and the first axis (y), wherein the second driver includes second magnets (72M1, 72M4) disposed in the rotational holder such that the second magnets oppose each other in a direction parallel to the second axis (Figs. 17, 20, 21, 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Jang in Lee to have further comprising: a first reflective member configured to convert a direction of light entering from the outside to a direction toward the lens module; a rotational holder accommodating the first reflective member; and a first driver configured to rotate the rotational holder about a first axis perpendicular to the optical axis, wherein the first driver includes first magnets disposed in the rotational holder such that the first magnets oppose each other in a direction perpendicular to the first axis, and the first axis is disposed between the first magnets; further comprising: a second driver configured to rotate the rotational holder about a second axis perpendicular to both the optical axis and the first axis, wherein the second driver includes second magnets disposed in the rotational holder such that the second magnets oppose each other in a direction parallel to the second axis for providing a different ultra-slim, ultra-compact actuator configuration optimizing camera module size yielding a predicted result.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20200137274) in view of Jang (US 20220014653 A1) as applied to claim 12 above, and further in view of Park et al (US 20190004279 A1).
Regarding claim 13, the combination of Lee and Jang teaches everything as claimed in claim 12. In addition, Jang teaches wherein the second magnets include a third magnet, a coil opposing the third magnet and a position sensor (Figs. 16, 17, 21; para. 0290; magnet 72M1 opposing coil 72C1 and a Hall sensor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Jang in the combination of Lee and Jang to have wherein the second magnets include a third magnet, and a position sensor for providing a sensor facing the magnet for accurately adjusting position of the holder yielding a predicted result.
But the combination fails to teach
wherein the second driver further includes a fifth magnet spaced apart from the third magnet and a position sensor opposing a boundary between the third magnet and the fifth magnet.
However, in the same field of endeavor Park teaches
wherein the second driver further includes a fifth magnet (position magnet 190) spaced apart from the third magnet (driving magnet 130) and a position sensor (position sensor 170) opposing a boundary between the third magnet (130) and the fifth magnet (190) (Fig. 24; paras. 0097-0101, 0302, 0303).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Park in the combination of Lee and Jang to have wherein the second driver further includes a fifth magnet spaced apart from the third magnet and a position sensor opposing a boundary between the third magnet and the fifth magnet for providing a position magnet configuration for a position sensor providing better accurate and reliable driver yielding a predicted result.

Regarding claim 14, the combination of Lee, Jang and Park teaches everything as claimed in claim 13. In addition, Park teaches wherein the fifth magnet (190) is spaced apart from the third magnet (130) in a circumferential direction with respect to the second axis (x) (Figs. 4, 8, 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Park in the combination of Lee, Jang and Park to have wherein the fifth magnet is spaced apart from the third magnet in a circumferential direction with respect to the second axis for providing a position magnet configuration with respective to the position sensor and the driver components providing better accurate and reliable driver yielding a predicted result.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20200137274) in view of Kang et al (US 20210278748 A1).
Regarding claim 15, Lee teaches the camera module of claim 1. In addition, Lee teaches further comprising:
a first reflective member (1110) configured to convert a direction of light entering from outside to a direction toward the lens module (Figs. 2-4),
but fails to teach
a second reflective member configured to convert a direction of light passing through the lens module.
However, in the same field of endeavor Kang teaches
a second reflective member (224) configured to convert a direction of light passing through the lens module (Fig. 4; paras. 0260, 0261).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kang in Lee to have a second reflective member configured to convert a direction of light passing through the lens module for optimizing thickness of the camera module yielding a predicted result.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696